 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 386Yellowstone International Mailing, Inc. and Manufac-turing, Production, & Service Workers Union Local 24, AFLŒCIO, Petitioner. Case 13ŒRCŒ20399 September 27, 2000 DECISION ON REVIEW AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel, which has considered the Petitioner™s request for review of the Regional Director™s Decision and Order (pertinent parts of which are attached as an appendix), as well as the Employer™s brief in response to the request for re-view.  The request for review is granted. Based on the undisputed facts as set forth by the Re-gional Director, we find, contrary to the Regional Direc-tor, that the Employer™s current workforce is substantial and representative of the complement of employees to be employed in the reasonably foreseeable future, such that an immediate election is appropriate.  It is well settled that the Board will direct an immedi-ate election, notwithstanding an employer™s plan to ex-pand its workforce, when the employer™s current com-plement of employees is ﬁsubstantial and representativeﬂ of the unit workforce to be employed in the near future.  See Toto Industries (Atlanta), 323 NLRB 645 (1997); General Cable Corp., 173 NLRB 251 (1968).  In gen-eral, the Board finds an existing complement of employ-ees to be substantial and representative when approxi-mately 30 percent of the eventual employee complement is employed in 50 percent of the anticipated job classifi-cations.  Custom Deliveries, 315 NLRB 1018, 1019 fn. 8 (1994); see, e.g., Gerlach Meat Co., 192 NLRB 559 (1971).  In the instant case, even assuming that the Em-ployer™s projected expansion by the first quarter of 2001 is not too indefinite, speculative, or remote in time to serve as the standard against which to measure the pre-sent complement of employees,1 and assuming that all of the employees hired as a result of the expansion would be included in the unit, the Employer™s current unit workforce (113 employees) would constitute 38 percent of the ultimate projected workforce of approximately 300 employees at the new facility.2  Additionally, as it is un-disputed that there will be no new job categories created by the Employer, the current employees are employed in 100 percent of the ultimate job classifications.  Under these circumstances, we conclude that the Employer™s present workforce constitutes a substantial and represen-tative complement of employees, notwithstanding the Employer™s anticipated expansion of its operations.                                                                                                                      1 Cf. Witteman Steel Mills, Inc., 253 NLRB 320 (1980); Bekaert Steel Wire Corp., 189 NLRB 561 (1971). 2 Comparatively, the Employer™s current workforce constitutes 71Œ75 percent of the Employer™s projected complement of employees as of November 1, 2000. Although the Employer contends, citing Cooper Inter-national, 205 NLRB 1057 (1973), that the number of its current employees who will ultimately continue their em-ployment with the Employer at the relocated facility is uncertain, such that it is impossible to ascertain whether a substantial and representative complement of employees exists, we conclude that under the facts of this case, it is reasonable to infer that at least a substantial numberŠif not virtually allŠof the current employees will remain employed with the Employer following the relocation.  Significantly, the Employer has indicated that it plans to extend offers of employment to all of its current employ-ees, and the facts here suggest a strong likelihood that a considerable proportion of the current employees will ac-cept the offers of employment.  These facts include the following: (1) the new facility is only approximately 1-1/2 miles from the Employer™s existing facility; (2) the nature of the work and functions performed will not change; and (3) there will be no hiatus between the closing of the cur-rent facility and opening of the new facility. In this regard, we find this case distinguishable from Cooper International, supra.  In Cooper, the Board dis-missed a union™s petition for an election based on the employer™s imminent relocation of its operations3 and the lack of evidence indicating that a considerable proportion of its existing employee complement would accept em-ployment at the new facility.  In contrast to the instant case, however, the employer in Cooper averred that, al-though it intended to offer employment to all of its cur-rent employees, it was unlikely that a substantial number of them would accept employment at the new facility because most of the employeesŠwho lived 18 to 25 miles from the new facilityŠdid not own cars, and pub-lic transportation between the towns in which the old and new facilities were located was inadequate. Id. Under those circumstances, the Board concluded that no pur-pose would be served by holding an immediate election. Id. at 1058. Although the Board in Cooper indicated that it would not attempt to determine the number of employees who might accept employment at the relocated facility, we find that the strikingly different facts of the instant case  3 In Cooper, according to the executed purchase agreement submit-ted by the employer, the employer™s relocation of its operations would occur approximately 2-1/2 months from the date of the Regional Direc-tor™s Decision and Direction of Election, and within approximately a week of the Board™s decision. 332 NLRB No. 35  YELLOWSTONE INTERNATIONAL MAILING 387lead to a determination that a substantial or even over-
whelming number of the Employer™s employees almost 
certainly will remain as part of the ultimate workforce 
after the relocation.  Moreov
er, the Board™s decision in 
Cooper
 ﬁdoes not establish an exclusive and dispositive 
means for the exercise of di
scretion by the Board in im-
plementing its case-by-case approachﬂ to determining the 
existence of a substantial and representative complement 
of employees.  
NLRB v. AAA Alternator Rebuilders, Inc.
, 980 F.2d 1395, 1399 (11th Cir. 1993) (stating that one 
means for the Board to assess whether a substantial and 
representative complement exists is to make a projection 
based on current data suggesting that the premove ﬁcom-
plement will be representative of the unit as it will be 
composed at the new locationﬂ).   
For all the foregoing reasons, we conclude that under 
the circumstances of this case, the Employer™s current 

employees constitute a substantial and representative 
complement of the Employe
r™s projected workforce fol-
lowing its relocation, such that an immediate election is 

appropriate. ORDER The Regional Director™s Decision and Order is re-
versed, and the case is remanded to the Regional Director 

for further appropriate action. 
APPENDIX 
REGIONAL DIRECTOR™S DECISION AND ORDER 
 The Employer in this case cont
ends that the petition is pre-
mature because it is currently in the process of relocating its 
operations, as well as undergoing
 corporate changes that will result in the expansion of the work force. As a result of the 
relocation and future expansion, the Employer argues that there 
cannot be a substantial and repr
esentative complement of em-
ployees at this point in time. The Petitioner contends that there 
is a representative complement of employees, and an election 
should proceed without delay. 
FACTS 
The Employer operates a busin
ess engaged in the furnishing 
of international mailing and distribution of published and 
printed materials. It is a comp
any wholly owned by Deutsche-
Post. The Employer™s headquarters are located at 2375 Pratt 
Boulevard, Elk Grove Village, Illinois, where they employ 
approximately 135 employees, a
pproximately 113 of which are 
in the unit at issue. The Employer also has a smaller facility 
located in Hackensack, New Jersey. The Company is scheduled 
to move from its present location into a larger facility located 
approximately a mile and a half away at 1800Œ1872 Brummel 
Drive, Elk Grove Village, Illinois. The move will occur on or 
before the first of November 2000. The lease for this facility 
has not yet been finalized, but the move is imminent. Negotia-
tions have been ongoing, and the lease currently needs only the 
proper signatures, according to the Employer.  
The Employer has not yet offe
red the employees at its 2375 
Pratt Boulevard location employment at the new Brummel 

Drive facility, though it plans to do so. As no employees have 
yet been offered positions at the new facility, no evidence was 
provided as to how many of these employees would accept 
employment at the new facility.  
The Employer testified at hearing that the move into a larger 
facility is caused by a need to accommodate a larger work 
force. The expansion in work force stems from Deutsche-Post™s 
plans to combine its companies into a single enterprise under 
the corporate umbrella of Deutsche-Post Global Mail. There 
will be three ﬁhubsﬂ in the United States, located in California, 
New Jersey, and in Chicago, I
llinois. The Employer will make 
up the Chicago hub. Currently, th
e Employer is primarily in-
volved in press distribution and mailing. However, after the 
consolidation, three additiona
l product lines will be added, 
those being direct mail, e-commerce, and parcels.  
Due to the expansion, the Employer anticipates that its work 
force will increase to around 150-160 employees on or before 
November 1, 2000. It also anticipa
tes that by the end of the first 
quarter of 2001, around 300 employees will be employed. Cur-
rent management will be retained after the relocation. 
 In regard to the specific impact the consolidation will have 
on the current employees, all will be offered employment in the 
new facility.  Additionally, the same functions that are being 
performed now will be performed
 after the consolidation of 
companies. The Employer testified that there will be no new 
job categories created. In fact, the functions that are being pres-
ently performed by the employees at issue already include di-
rect mail and functions related 
to e-commerce and parcel ship-
ping. The main difference is that these functions are to be ex-

panded so that a larger labor force will be required. The only 
additional job skill the Employer could articulate involved 
computer skills, which was envisi
oned as data input of  inven-
tory and shipping destination.  
ANALYSIS 
The Employer is relocating its op
erations into a new facility, 
and has not yet offered any curren
t employees positions at that 
new facility. Under these circumstances, the Board will not 
speculate as to the probability of whether a substantial and 
representative amount of current employees will accept em-
ployment at the new facility. In 
Cooper International, 
205 
NLRB 1057 (1973), the Board dealt with a strikingly similar 
factual situation, stating: 
 . . . in view of the imminence of the transfer of operations 
and the absence of evidence showing that the Employer 
has as yet offered, and that a considerable proportion of 
the unit employees have indicated that they would accept, 
such employment, no useful purpose would be served by 
processing the petition at this time. We, therefore, shall 
dismiss the petition . . . without prejudice to the filing of a 
new petition . . . when the . . . facility is in operation and a 
substantial and representative working force is there em-
ployed. [205 NLRB at 1058.] 
 In the instant case, uncontested evidence demonstrates that 
the Employer has not yet offered the employees at the current 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  388facility employment at the new facility. Further, no evidence 
was presented on how many current employees will accept 
employment at the new facilit
y once offered and, as noted 
above, the Board has made it clear 
that it will not speculate on 
such matters.
5 The Union contends that the current employees constitute a 
substantial representative comple
ment of projected future em-
ployees; however, it does not address either the relocation issue 
or the issue that the employees 
have not been offered employ-
ment at the new facility. Additionally, the Union™s argument 
that the Employer™s plans are merely conjecture or speculative 
is not supported by the facts. 
The Employer is moving into a 
newer, larger facility to accommodate its expanding work force 

within the next 4 months.  The lease agreement for the new 
                                                          
                                                           
5 While the record shows that the 
Employer in the instant case in-
tends to offer all current employees employment at the new facility, the 
Employer in 
Cooper also intended to offer all current employees em-
ployment at its new facility. The Board stated that it would not attempt 
to ascertain the probabilities with respect to whether a substantial and representative complement of employees would accept employment. 
Cooper, 205 NLRB 1057 at 1058. 
location has been under negotiation,
6 and uncontested testi-
mony confirmed that presently only the proper signatures are 
needed for completion of the leasing agreement. Further, there 
is no cause for finding conjecture or speculation based on the 
fact that a final leasing agreement was not produced at time of  
hearing, as evidence need only demonstrate that a relocation 
move is imminent. See 
Cooper, 205 NLRB at 1058.  No evi-
dence was produced to suggest that the move would not take 
place as planned.
7 Based on the foregoing, the processing of the instant petition 
is premature.
   6 A copy of a lease agreement fr
om these negotiations was produced 
at hearing. 7 The instant situation is factually distinguishable from cases cited 
by the Petitioner. For example, 
Endicott Johnson De Puerto Rico
, 172 
NLRB 1676 (1968), involved a second building on the same site, and 
no estimate was provided as to the date when the second building 
would be in full operation. The instant situation involves definite plans 
for relocation to a new site, on or before November 1, 2000. As such, 
the plans here are not indefinite or
 speculative as contemplated in the 
cases cited by Petitioner. 
 